DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the housing module (62)" in line 1. Claim 2 is dependent on claim 1 which disclose “a housing (62)” and not “a housing module”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 10, 13, and 14 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
Claim 10 recites the broad recitation “the housing (62) comprises a heat dissipation zone (68)” and the claim also recites “which is preferably coupled to a cooling device (21, 22, 24, 25, 26, 27, 28, 84, 85) of the metering system (1)” which is the narrower statement of the range/limitation.
Claim 13 recites the broad recitation “use of a piezo ceramic actuator (61) hermetically encapsulated in a housing (62) in a metering system (1) for metering a metering substance” and the claim also recites “preferably in a metering system” which is the narrower statement of the range/limitation. 
Claim 14 recites the broad recitation “a method for operating a metering system (1) for metering a metering substance, having a piezo actuator (61) hermetically encapsulated in a housing (62),” and the claim also recites “preferably for the operation of a metering system (1)” which is the narrower statement of the range/limitation, further reciting “wherein the operation of the metering system (1) is preferably regulated as a function of at least one operating parameter of the encapsulated piezo actuator (61)” which is even narrower state of the range/limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumi (DE 10 2008 007202) (see attached machine translation).
Regarding claims 1 and 13-15, Katsumi discloses a metering system (item 1, figure 1) for a metering substance (paragraph [0004]), comprising a nozzle (item 14, figure 1), a feed channel for a metering substance, a discharge element (item 13, figure 1) and a piezo actuator (item 16, figure 1) coupled to the discharge element and/or the nozzle (paragraph [0039]), wherein the piezo actuator is hermetically encapsulated in a housing (item 18, figure 4) (paragraph [0041]), wherein the housing of the piezo actuator is arranged in a housing (item 20, figure 4) of the metering system.
Regarding claim 7, Katsumi discloses that the housing (item 18, figure 4) comprises at least one feed-through (items 10, 11, figure 4) for a number of electrical conductors (figure 4).
Regarding claim 8, Katsumi discloses a thermally conducting medium (inert gas, paragraphs [0041], [0043]) and/or a medium for moisture suppression are located in the housing (62).
Regarding claim 9, Katsumi discloses a pressure compensation zone (space between housings 18 and 20, figure 4) is located in the housing.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi.
Regarding claim 2, Katsumi is silent to explicitly teaching that the housing module is designed to be vibration fatigue-resistant.
However, the dispenser of Katsumi uses piezo actuators which oscillate in the housing to precisely meter certain amount of liquids over a period of time. Therefore, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have created, designed, and used the invention of Katsumi with the housing that is capable of having a certain amount of vibration fatigue-resistance in order to have a reasonable amount service life before breakage or replacement. Therefore, such feature is an obvious and also somewhat inherent feature of dispensers such as the one of Katsumi. 
8.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Hong et al. (“Hong” hereinafter) (US PG PUB 2015/0300748).
Regarding claims 3-5, Katsumi does not teach a temperature sensor arranged inside the housing, on the piezo actuators, outside the housing, or inside the piezo actuators as recited in the claims. 
However, Hong teaches a similar dispenser (figure 4) with a piezoelectric actuator (items 51, 52, figure 4) wherein a temperature sensor (item 210, figure 4) is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Katsumi with the teachings of Hong in order to have a temperature sensor in the piezo actuator assembly to sense the temperature inside the housing and transmit the data to a controller for overall control and operation of the metering dispenser. 
Regarding claims 10-12, Katsumi teaches the invention as discussed in detail above but does not explicitly teach that the housing comprises heat dissipation zone coupled to a cooling device having a gaseous or liquid coolant and such that the any mechanical abrasion debris is removed from the actuator housing. 
Hong also teaches a cooling device with a cooling line and a cooling fluid that cools the actuator pump housing and operates under the control of a controller which receives data from the temperature sensors (figures 4-6, paragraphs [0011], [0030-0033]). The cooling system also allows the air supplied to the pump to be discharged during the operation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Katsumi with the teachings of Hong to provide a cooling system that cools the metering system and reduce the heat generated by the operation of the piezo actuators and also to circulate and discharge any debris or other elements out of the actuator chamber for efficient operation. 
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Raupach et al. (“Raupach” hereinafter) (WO 2009/095128) (see attached translation).
Regarding claim 6, Katsumi does not explicitly teach at least one strain gauge arranged inside the housing and/or on an outer side of the housing.
Raupach teaches another dispenser (figure 1a) with a piezo actuator module (item 01, figure 1a) with deformation sensors (items 07, 08, figure 1b).
Therefore, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Katsumi by providing deformation sensors as taught by Raupach to form some sort of strain measuring mechanism to measure, collect, and transmit such data to the controller for better control of the metering operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754